Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 1 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 2 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 3 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 4 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 5 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 6 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 7 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 8 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document      Page 9 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 10 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 11 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 12 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 13 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 14 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 15 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 16 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 17 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 18 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 19 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 20 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 21 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 22 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 23 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 24 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 25 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 26 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 27 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 28 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 29 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 30 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 31 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 32 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 33 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 34 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 35 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 36 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 37 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 38 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 39 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 40 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 41 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 42 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 43 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 44 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 45 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 46 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 47 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 48 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 49 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 50 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 51 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 52 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 53 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 54 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 55 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 56 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 57 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 58 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 59 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 60 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 61 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 62 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 63 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 64 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 65 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 66 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 67 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 68 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 69 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 70 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 71 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 72 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 73 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 74 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 75 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 76 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 77 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 78 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 79 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 80 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 81 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 82 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 83 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 84 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 85 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 86 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 87 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 88 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 89 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 90 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 91 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 92 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 93 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 94 of 95
Case 15-54748-lrc   Doc 86   Filed 12/05/18 Entered 12/05/18 20:18:40   Desc Main
                             Document     Page 95 of 95
